DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This first non-final action is in response to applicant's Response to Election / Restriction filed of May 26, 2022. Claims 1-12 are pending and claims 11-12 being withdrawn. Claims 1-10 have been considered as follows.

Claim Objections
Claim 1 is objected to because of the following informalities:  At line 9 there should be a colon (:) at the end of the limitation “an autonomous underwater vehicle including”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a control device configured to control the thrust generating apparats in claim 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over by Wirtz (thereafter referred as D1 or Wirtz, HILDEBRANDT, Marc and GAUDIG, Christopher, "Design and Test of a Robust Docking System for Hovering AUVs", OCEANS 2012, 2012.10, pages 1-6) in view of Singh (thereafter referred as D2 or Singh, Hanumant et al., “Docking for an Autonomous Ocean Sampling Network", IEEE Journal of Oceanic Engineering, 2001.10,vol. 26, no. 4, pages 498-514, ISSN:0364-9059) and further in view of Jourdan (thereafter referred as D3 or Jourdan, US 20160009344).

	Regarding claim 1, Wirtz teaches a charging system for an autonomous underwater vehicle (Abstract and section I at page 1, to charge the batter of an AUV (autonomous Underwater Vehicle)), the charging system comprising:
		 a charging station (docking station, Section II starting at page 1) including 
		a base located under water (base structure, II starting at page 1), 
		a pole provided at the base and extending in an upper-lower direction (vertical pole, Section II, B, 1 starting at page 2, particularly at the top of page 3; Fig. 3b), and 
		a power supplying portion (cradle, plug socket in Fig. 6) provided at a position that is located at the base and is away from the pole in a horizontal direction; and
	 	an autonomous underwater vehicle including 
			an underwater vehicle main body (AUV in Figs. 4 and 10), 
			a power receiving portion (electoral connector in Fig 6) provided at the underwater vehicle main body and supplied with electric power from the power supplying portion (energy interface, Electrical connector),
			 a holding including a pair of guide portions and a holding portion device (V shape funnel in Fig. 3), and 
			a control device configured to control the thrust generating apparatus (a controller controlling the docking procedure), 
While Wirtz teaches thrusters (the paragraph above Fig. 4), Wirtz does not explicitly teach but Singh discloses the specific limitations of the pair of guide portions (section E. at page 504 of D2: a vee-shaped, bilaterally symmetrical, titanium latch body with two fixed tines ) being configured such that an interval between the guide portions widens in a proceeding direction from the underwater vehicle main body, and the guide portions guide the pole to a holding position after the pole contacts the guide portions from a proceeding-direction side, the holding portion being configured to hold the pole at the holding position so as to be rotatable relative to the pole (Fig. 3, first contact, then rotational alignment, D2, P504-P505, pivoting titanium capture bar ) to hold a pole guided to the holding position in a relatively rotatable manner), 
a thrust generating apparatus (thrusters) configured to generate, in at least the horizontal direction, thrust which makes the underwater vehicle main body rotate about the pole with the holding device holding the pole (D2, P505, AUV forward and reverse thrusts).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify a docking system for an AUV and charging station, as taught by Wirtz, guide portions and a thrust generating apparatus, as taught by Singh, as Wirtz and Singh are directed to a docking system for an AUV and charging station (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the guide portions to guide portions guide the pole to a holding position and predictably applied it to improve the stability of a docking system for an AUV and charging station of Wirtz.
		
	While Wirtz further teaches one of an emitter and a receiver (Wirtz, antennas) is provided at a position that is located at the base and is away from the pole in the horizontal direction;	
	the other of the emitter and the receiver is provided at a position that is located at the underwater vehicle main body and is away from the holding position in the horizontal direction (Wirtz, teaches the radio wave emitter and receiver are devices (WiFi) that are capable of bidirectional communication, D1 has all of an underwater-vehicle-side radio wave emitter, a station-side radio wave receiver, a station-side radio wave emitter, and an underwater-vehicle-side radio wave receiver); and the control device controls the thrust generating apparatus such that with the holding device holding the pole, the underwater vehicle main body reaches a rotational position where the receiver receives a signal emitted from the emitter, the rotational position being set relative to the pole (Wirtz, teaches the radio wave emitter and receiver are devices (WiFi) that are capable of bidirectional communication, Wirtz has all of an underwater-vehicle-side radio wave emitter, a station-side radio wave receiver, a station-side radio wave emitter, and an underwater-vehicle-side radio wave receiver). 
	Wirtz as modified Singh discloses the claimed invention except that the emitter and receiver and the signal use light communication means.  However, such matter is taught by Jourdan ([0124], Jourdan, the system advantageously comprises wireless communication means (for example of the wifi or optical type), also called a wireless communication device, permitting the sonar images acquired by the AUV to be transmitted to the ship 100; and [0138] They advantageously comprise means permitting the distance of the nose of the underwater vehicle relative to the stop to be determined from the measurement of the position of the underwater vehicle, and means permitting this distance to be compared with the predetermined threshold and possibly its attitude to be determined. These means may comprise optical, acoustic or electromagnetic devices. The AUV comprises, for example, devices for emitting luminous signals, such as for example a lamp, permitting the positioning thereof by the ship equipped with means capable of intercepting and measuring the distance from the AUV to the stop from these signals.). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Wirtz as modified by Singh going to the and underwater autonomous vehicle docking using the optical sensing system of Jourdan, as all of the systems are directed to a docking system for an AUV and charging station (same field of endeavor), and the use of an optical/light detection system instead of detection system using radio waves would allow for enhanced detection of the position of the AUV relative to the base.

	Regarding claim 2, Wirtz teaches wherein: the emitter is an underwater vehicle-side transmitter configured to emit signal; the receiver is a station-side receiver configured to receive the signal from the underwater vehicle-side transmitter; the charging station includes a station-side transmitter configured to emit the signal; and the autonomous underwater vehicle includes an underwater vehicle-side optical receiver configured to receive the signal from the station-side transmitter ([0025], [0035], D1 teaches the radio wave emitter and receiver are devices (WiFi) that are capable of bidirectional communication, D1 has all of an underwater-vehicle-side radio wave emitter, a station-side radio wave receiver, a station-side radio wave emitter, and an underwater-vehicle-side radio wave receiver). 
	Again, Wirtz as modified Singh discloses the claimed invention except that the emitter and receiver are optical emitters and receivers or that the signal is a light signal.  However, such matter is taught by Jourdan ([0124], Jourdan, the system advantageously comprises wireless communication means (for example of the wifi or optical type), also called a wireless communication device, permitting the sonar images acquired by the AUV to be transmitted to the ship 100; and [0138] They advantageously comprise means permitting the distance of the nose of the underwater vehicle relative to the stop to be determined from the measurement of the position of the underwater vehicle, and means permitting this distance to be compared with the predetermined threshold and possibly its attitude to be determined. These means may comprise optical, acoustic or electromagnetic devices. The AUV comprises, for example, devices for emitting luminous signals, such as for example a lamp, permitting the positioning thereof by the ship equipped with means capable of intercepting and measuring the distance from the AUV to the stop from these signals.). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system of Wirtz as modified by Singh and underwater autonomous vehicle docking using the optical sensing system of Jourdan, as all of the systems are directed to a docking system for an AUV and charging station (same field of endeavor), and the use of an optical/light detection system instead of detection system using radio waves would allow for enhanced detection of the position of the AUV relative to the base.

	Regarding claim 5, Wirtz teaches wherein: one of the autonomous underwater vehicle and the charging station includes a locking device (D1, Fig. 3 (d), AUV locking clamps; page 3, paragraph immediately following Fig. 3);
	 the other of the autonomous underwater vehicle and the charging station includes a locked portion locked by the locking device (D1, Fig. 3 (d), AUV locking clamps; page 3, paragraph immediately following Fig. 3); and 
	in a state where the locking device locks the locked portion(skids), and with this, the power receiving portion is arranged at such a position as to be supplied with electric power from the power supplying portion, the autonomous underwater vehicle docks with the charging station (D1, Fig. 3 (d); page 3, paragraph immediately following Fig. 3).	
	Regarding claim 6 , Wirtz teaches wherein: the thrust generating apparatus generates the thrust which makes the underwater vehicle main body move along the pole with the holding device holding the pole; and when the underwater vehicle main body located at the rotational position moves along the pole such that the power supplying portion and the power receiving portion approach each other, the locked portion is arranged at such a locking position as to be locked by the locking device (D1, Fig. 3; Section II, B, 2). 	
Claim 3 is are rejected under 35 U.S.C. 103 as being obvious over by Wirtz,( HILDEBRANDT, Marc and GAUDIG, Christopher, "Design and Test of a Robust Docking System for Hovering AUVs", OCEANS 2012, 2012.10, pages 1-6) in view of Singh (Hanumant et al., “Docking for an Autonomous Ocean Sampling Network", IEEE Journal of Oceanic Engineering, 2001.10,vol. 26, no. 4, pages 498-514, ISSN:0364-9059) in view of Jourdan (US20160009344) further in view of Sakaue ( thereafter referred as D4 or Sakaue, US 20180319473).
	
	Regarding claim 3, Wirtz as modified by Singh as modified by Jourdan does not teach but Sakaue teaches the limitation of the thrust generating apparatus (D4, [0028] propulsion device 32) generates the thrust which makes the underwater vehicle main body move in the proceeding direction and the upper-lower direction (D4, [0028] the AUV 30 includes: an underwater vehicle main body 31 incorporating a storage battery as a power source; and some propulsion devices 32 (only one propulsion device 32 is shown in the drawings), such as propellers, configured to generate propulsive force for sailing in water); the station-side optical transmitter (D4, [0035]the light emission portion 23) is provided so as to emit the light radially about the pole as the optical signal; the autonomous underwater vehicle includes a direction detector (D4, [0035], photo detection device 37) configured to detect a coming direction of the light emitted from the station-side optical transmitter; and the control device controls the thrust generating apparatus based on the coming direction detected by the direction detector such that the autonomous underwater vehicle proceeds, and the guide portions contact the pole (D4, [0017] to [0051] and Figs. 1 to 4). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV and charging station, as taught by Wirtz as modified by Singh as modified by Jourdan, to use a thrust generating apparatus and a direction detector, as taught by Sakaue, as Wirtz, Singh, Jourdan and Sakaue are directed to a docking system for an AUV and charging station (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the thrust generating apparatus and the direction detector and predictably applied it to improve the system of Wirtz as modified by Singh and Jourdan.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being obvious over by Wirtz,( HILDEBRANDT, Marc and GAUDIG, Christopher, "Design and Test of a Robust Docking System for Hovering AUVs", OCEANS 2012, 2012.10, pages 1-6) in view of Singh (Hanumant et al., “Docking for an Autonomous Ocean Sampling Network", IEEE Journal of Oceanic Engineering, 2001.10, vol. 26, no. 4, pages 498-514, ISSN:0364-9059) in view of Jourdan (US20160009344) further in view of Kato (thereafter referred as D5 or Kato, JP 8-282588 A) further in view of Stone (thereafter referred as D6 or Stone, US 2016/0176487).
	
	Regarding claim 4, Wirtz as modified by Singh as modified by Jourdan does not teach but Kato teach the limitation of further comprising a water floating body floating on water (D5, ship 25), wherein: the charging station is suspended under water by a cord extending from the water floating body (D5, suspended cable 15).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV, as taught by Wirtz as modified by Singh as modified by Jourdan, a water floating body floating on water and the charging station is suspended under water by a cord extending from the water floating body as taught by Kato, as Wirtz, Singh, Jourdan, Kato are directed to a docking system (same field of endeavor), and one of ordinary skill in the art would have recognized floating body floating on water and the cord extending from the water floating body to improve the operating and the raising/suspending function of an underwater cruising body under the water(Abstract, D5) 
	Wirtz as modified by Singh as modified by Jourdan as modified by Kato does not teach but Stone teaches the pole extends downward from the base (D6, Fig. 1 and 2, [0059]- [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV, as taught by Wirtz as modified by Singh as modified by Jourdan as modified by Kato, the pole extends downward from the base as taught by Stone, as Wirtz, Singh, Jourdan, Kato, and Stone are directed to a docking system (same field of endeavor), and one of ordinary skill in the art would have recognized the pole extends downward from the base so that the  capture  sphere at the bottom end of the pole advantageously smoothly is captured into the docking channel on the AUV ([0075] Stone).
	
	Regarding claim 9, Wirtz as modified by Singh as modified by Jourdan does not teach but Kato teach the limitation of further comprising a water floating body (Ship 25) floating on water, wherein: the charging station is suspended under water by a cord extending from the water floating body; and the water floating body includes a load lifting (D5, crane 26) facility configured to pull the cord to lift up in the air the charging station with which the autonomous underwater vehicle has docked. (D5, crane 26).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV, as taught by Wirtz as modified by Singh as modified by Jourdan, a water floating body floating on water and the charging station being suspended under water by a cord extending from the water floating body, as taught by Kato, as Wirtz, Singh, Jourdan, Kato are directed to a docking system (same field of endeavor), and one of ordinary skill in the art would have recognized floating body floating on water and the cord extending from the water floating body to improve the operating and the raising/suspending function of an underwater cruising body under the water(Abstract, D5) 
	Wirtz as modified by Singh as modified by Jourdan as modified by Kato does not teach but Stone teaches the limitation of the pole extends downward from the base (D6, Fig. 1 and 2, [0059]- [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV, as taught by Wirtz as modified by Singh as modified by Jourdan as modified by Kato, the pole extends downward from the base as taught by Stone, as Wirtz, Singh, Jourdan, Kato, and Stone are directed to a docking system (same field of endeavor), and one of ordinary skill in the art would have the pole extends downward from the base so that the  capture  sphere at the bottom end of the pole advantageously smoothly is captured into the docking channel on the AUV ([0075] Stone).
	
Claims 7-8 are rejected under 35 U.S.C. 103 as being obvious over by Wirtz,( HILDEBRANDT, Marc and GAUDIG, Christopher, "Design and Test of a Robust Docking System for Hovering AUVs", OCEANS 2012, 2012.10, pages 1-6) in view of Singh (Hanumant et al., “Docking for an Autonomous Ocean Sampling Network", IEEE Journal of Oceanic Engineering, 2001.10, vol. 26, no. 4, pages 498-514, ISSN:0364-9059) in view of Jourdan (US20160009344) further in view of Kawasaki (thereafter referred as D7 or Kawasaki, JP 2000-272583 A).
	Regarding claim 7, Wirtz as modified by Singh as modified by Jourdan does not teach but Kawasaki teaches the limitation of the locked portion is a locked pin extending upward or downward from the underwater vehicle main body (Fig.5 and pages 10-11 of  D7 machine translation);  	the charging station includes the locking device (D7, Fig. 5 (d), D7machine translation, the fitting member 3v is formed in a downward conical shape, and the tapered surface 17a of the locking member 3s is formed in an upward conical shape (a mortar shape)); and the locking device includes a guide surface which is contacted by the locked pin and guides the locked pin to the locking position when the underwater vehicle main body moves along the pole such that the power supplying portion and the power receiving portion approach each other (Fig. 5 (d)), and a locking portion configured to lock the locked pin guided to the locking position ( Fig. 5 (d), claim 1, and paragraphs at middle of  page 11 of D7 machine translation ). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV, as taught by Wirtz as modified by Singh as modified by Jourdan, the locking device as taught by Kawasaki, as Wirtz, Singh, Jourdan,  and Kawasaki are directed to a docking system (same field of endeavor), and one of ordinary skill in the art would have the locking device to  keep UAV  and the  under-water station  in a locked position to re-supplies energy or  exchange data o (Abstract,  D7 Machine translation).

	Regarding claim 8, Wirtz as modified by Singh as modified by Jourdan does not teach but Kawasaki teaches wherein the charging station includes a rotation restricting portion configured to, when the underwater vehicle main body is in the middle of moving along the pole contact the underwater vehicle main body or the guide portion to mechanically restrict a rotation range of the underwater vehicle main body relative to the pole (D7 machine translation, pages 10- 11, Fig. 5 (d) providing a rotation restriction part (taper surface 17a) that touches part (engagement member 3v) of the underwater vehicle body when the underwater vehicle body moves vertically along the charging station and mechanically restricts the rotation range of the underwater vehicle body)).	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV, as taught by Wirtz as modified by Singh as modified by Jourdan, the locking device as taught by Kawasaki, as Wirtz, Singh, Jourdan,  and Kawasaki are directed to a docking system (same field of endeavor), and one of ordinary skill in the art would have the locking device to  keep UAV  and the  under-water station  in a locked position to re-supplies energy or  exchange data o (Abstract,  D7 Machine translation)
	
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over by Wirtz ( HILDEBRANDT, Marc and GAUDIG, Christopher, "Design and Test of a Robust Docking System for Hovering AUVs", OCEANS 2012, 2012.10, pages 1-6) in view of Singh (Hanumant et al., “Docking for an Autonomous Ocean Sampling Network", IEEE Journal of Oceanic Engineering, 2001.10,vol. 26, no. 4, pages 498-514, ISSN:0364-9059) in view of Jourdan (US20160009344) further in view of Nishina (thereafter referred as D8 or Nishina, JPH07223589A).
	Regarding claim 10, Wirtz as modified by Singh as modified by Jourdan does not teach but Nishina teaches the limitation of wherein the charging station includes a thrust generating apparatus configured to maintain at least one of a posture of the charging station under water and a direction of the charging station under water (Propulsion device 2 in Fig 1, propulsion device 2 which is projectingly installed at the front end of the unmanned machine 1 and is driven by a built-in motor, page 1 of D8 machine translation).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a docking system for an AUV, as taught by Wirtz as modified by Singh as modified by Jourdan, the thrust generating apparatus configured to maintain at least one of a posture of the charging station under water and a direction of the charging station under water, as taught by Nishina, as Wirtz, Singh, Jourdan, and Nishina are directed to a docking system (same field of endeavor), and one of ordinary skill in the art would have recognized a propulsion force generation device for maintain the underwater charging station orientation.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./ Examiner, Art Unit 3666 	 
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666